Citation Nr: 1746595	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a genitourinary disorder, to include erectile dysfunction.  

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for bilateral toenail fungus.  

5.  Entitlement to an initial rating higher than 10 percent for a thoracolumbar spine disability for the period from August 31, 2010, to February 2, 2011, and higher than 20 percent thereafter.  

6.  Entitlement to an initial rating higher than 10 percent for postoperative residuals of a right acoustic neuroma resection with residual hearing loss.  

7.  Entitlement to an initial higher (compensable) rating for migraine headaches.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1980 to December 1980, from December 1990 to September 1991, and from October 2005 to August 2010, including service in Iraq from February to October 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and a noncompensable rating for a thoracolumbar spine disability (degenerative disc disease of the lumbosacral spine and degenerative changes of the thoracic spine), effective August 31, 2010; granted service connection and a 10 percent rating for postoperative residuals of a right acoustic neuroma resection with residuals hearing loss (status post right acoustic neuroma resection with residuals hearing loss), effective August 31, 2010; and granted service connection and a noncompensable rating for migraine headaches (post-craniotomy migraine headaches), effective August 31, 2010.  By this decision, the RO also denied service connection for a right knee disability (listed as a right knee condition); a genitourinary disorder, to include erectile dysfunction (listed as erectile dysfunction); a right elbow disability (listed as a right elbow condition); bilateral toenail fungus; a right hip disability (listed as right hip osteoarthritis); a left hip disability (listed as left hip osteoarthritis); and for posttraumatic stress disorder (PTSD).  

The case was later transferred to the Cleveland, Ohio Regional Office (RO).  

An August 2016 RO decision granted service connection and a 10 percent rating for a right hip disability (right hip osteoarthritis), effective September 10, 2010; granted service connection and a 10 percent rating for a left hip disability (left hip osteoarthritis), effective September 10, 2010; and granted service connection and a 50 percent rating for PTSD, effective August 3, 2010.  Therefore, those issues are no longer on appeal.  By this decision, the RO also assigned a 10 percent rating for the Veteran's service-connected thoracolumbar spine disability from August 31, 2010, to February 2, 2011, and a 20 percent rating since February 3, 2010.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds that a TDIU rating is part of the claim for a higher rating on appeal.  

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for a genitourinary disorder, to include erectile dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the May 2017 hearing before the Board, the Veteran withdrew his appeal concerning the issues of entitlement to service connection for a right elbow disability; entitlement to service connection for bilateral toenail fungus; entitlement to an initial higher rating for a thoracolumbar spine disability for the period from August 31, 2010, to February 2, 2011, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for postoperative residuals of a right acoustic neuroma resection with residual hearing loss.  

2.  A right knee disability, diagnosed as chondromalacia of the right patella, had its onset in service.  

3.  Since the effective date of service connection, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks occurring on average once a month over the last several months.  

4.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for a right elbow disability; entitlement to service connection for bilateral toenail fungus; entitlement to an initial higher rating for a thoracolumbar spine disability for the period from August 31, 2010, to February 2, 2011, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for postoperative residuals of a right acoustic neuroma resection with residual hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for service connection for a right knee disability, diagnosed as chondromalacia of the patella, have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).  

3.  The criteria for an initial 30 percent rating for migraine headaches have been met since service connection became effective on August 31, 2010.  38 U.S.C.A § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

4.  The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the May 2017 Board hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a right elbow disability; entitlement to service connection for bilateral toenail fungus; entitlement to an initial higher rating for a thoracolumbar spine disability for the period from August 31, 2010, to February 2, 2011, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for postoperative residuals of a right acoustic neuroma resection with residual hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues of entitlement to service connection for a right elbow disability; entitlement to service connection for bilateral toenail fungus; entitlement to an initial higher rating for a thoracolumbar spine disability for the period from August 31, 2010, to February 2, 2011, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for postoperative residuals of a right acoustic neuroma resection with residual hearing loss, are dismissed.  

II. Right Knee Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has right knee disability that is related to service.  He maintains that his right knee problems began in 2007 following his surgery for a brain tumor.  The Veteran reports that his right knee would give out on him during exercise and cause him to fall.  He indicates that since his separation from service, he has treated for right knee problems with creams, knee braces, crutches and pain medication.  He also states that he has undergone physical therapy for right knee pain.  The Veteran essentially asserts that he suffered from right knee problems during service that have continued since that time.  

The Veteran served on active duty in the Marine Corps from July 1980 to December 1980, from December 1990 to September 1991, and from October 2005 to August 2010.  He also had additional service in the Marine Corps Reserve.  

The Veteran's service treatment records for his first period of active duty from July 1980 to December 1980 are not of record.  

The Veteran's service treatment records for his periods of active duty from December 1990 to September 1991 and from October 2005 to August 2010, do not specifically show treatment for any right knee problems.  

Post-service treatment records, including VA treatment records and examination reports, show treatment for right knee problems.  

For example, a September 2010 VA wellness and health screening report, within three days of his separation from his third period of active duty from October 2005 to August 2010, indicates that the Veteran complained of bilateral knee pains, and right lower leg weakness.  He reported that he suffered knee injuries while in-country.  The assessment included musculoskeletal pains.  

A September 2010 VA general medical examination report, within a month of the Veteran's separation from his third period of active duty from October 2005 to August 2010, includes a notation that the Veteran's claims file was not reviewed.  The examiner reported that the Veteran's medical history was significant for disorders, including knee arthralgia.  The examiner stated that the Veteran indicated that he might have a right knee problem due to torn cartilage from a high school injury.  It was noted that the Veteran complained of increased right knee pain that he described as a seven out of ten in severity.  The examiner reported that the Veteran maintained that the flare-ups occurred once of week and that they would last for six hours, and that he precipitated a flare-up by getting up and down or walking a few feet down the hallway.  It was noted that the Veteran relieved a flare-up by icing his right knee and resting his leg.  The examiner related that during a flare-up or following repetitive use, the Veteran would by additionally limited by pain, but not by weakened movement, excess fatigability (endurance), incoordination, or functional loss.  

As to diagnoses, the examiner indicated that there was no current pathology of the right knee at that time.  A September 2010 radiological report, as to the Veteran's right knee, performed a week earlier, indicates an impression of no radiographic abnormality.  

A November 2010 VA treatment entry notes that the Veteran reported that his knee pains, specifically on the right, were quite bothersome, despite exercises, bracing, and pain medication.  The assessment included knee pains.  

A February 2011 VA treatment entry notes that the Veteran was seen for disorders, including right knee pain.  The assessment included right knee arthralgia.  The examiner reported that she was unable to re-order a magnetic resonance imaging (MRI) study without a physical therapy consultation and she referred the Veteran for a physical therapy consultation.  

A March 2011 VA MRI study, as to the Veteran's right knee, relates an impression of moderate grade patellofemoral chondromalacia.  

An August 2016 VA knee and lower leg conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that his right knee pain began in February 2007 following an operation to remove a brain tumor.  He stated that he was attempting to be more physically active, but that his right knee would give out on him during exercise and cause him to fall.  He indicated that he was treated with physical therapy for the right knee, and that since his separation from service, he was treated for right knee pain with creams, braces, crutches and pain medication.  The Veteran maintained that he had undergone multiple MRI studies and x-rays of his right knee since leaving service.  

The diagnosis was chondromalacia of the right patella.  The examiner reviewed the Veteran's medical history in some detail.  The examiner indicated that it was his medical opinion that the Veteran's right knee chondromalacia of the patella was less likely than not (less than 50 percent) incurred in or caused by his period of service because there was no evidence of a right knee condition during the Veteran's periods of active duty.  The examiner stated that the Veteran was examined and found to have no evidence of a right knee condition, pursuant to a September 2010 VA general medical examination.  It was noted that the Veteran was evaluated for a right knee disability, pursuant to a MRI study in March 2011, and found to have moderate chondromalacia.  The examiner maintained that there was no chronicity of complaints, symptoms, or care for any right knee condition during service.  

The examiner also indicated that the Veteran's right knee chondromalacia was less likely than not (less than 50 percent) proximately due to or caused by his service-connected bilateral hip arthritis and/or degenerative disc disease of the lumbar spine because the mechanism of one joint or the spine developing arthritis, or other chronic conditions by overcompensation for another joint injury through limping, had never been proven.  The examiner stated that the weight of the evidence in the medical literature did not show nexus with which to link those conditions.  

The Board observes that the Veteran's service treatment records for his periods of active duty from December 1990 to September 1991 and from October 2005 to August 2010, do not specifically show treatment for any right knee problems.  The Board notes, however, that a September 2010 VA wellness and health screening report, within three days of the Veteran's separation from active duty, indicates that the Veteran complained of knee pain.  Additionally, a March 2011 VA MRI study, approximately six months after the Veteran's separation from active duty, relates an impression of moderate grade patellofemoral chondromalacia of the right knee.  

The Board observes, that the examiner, pursuant to a March 2016 VA knee and lower leg conditions examination report, following a review of the claims file, indicated that the Veteran's right knee chondromalacia of the patella was less likely than not incurred in or caused by his period of service because there was no evidence of a right knee condition during the Veteran's periods of active duty.  The examiner also found that the Veteran's right knee chondromalacia was less likely than not proximately due to or caused by his service-connected bilateral hip arthritis and/or degenerative disc disease of the lumbar spine.  The Board notes that although the examiner indicates that the Veteran's right knee chondromalacia of the patella was not related to his periods of active duty, the examiner did not specifically address the Veteran's reports of reports of right knee problems during service, specifically beginning in 2007 during his third period of active duty, and since service.  The Board observes that the Veteran is competent to report right knee problems during service and since service.  See Davidson, 581 F.3d at 1313.  Additionally, the examiner stated that there was no chronicity of complaints, symptoms, or treatment for any right knee condition during service.  The Board notes, however, as discussed above, the Veteran was treated for knee complaints within three days of his separation from service, and diagnosed with moderate grade patellofemoral chondromalacia of the right knee within approximately six months of service separation.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Board notes that the Veteran is currently diagnosed with a right knee disability, diagnosed as chondromalacia of the patella.  The Board finds the Veteran's reports of right knee problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right knee disability, diagnosed as chondromalacia of the patella, that had its onset during her period of service.  Therefore, service connection for a right knee disability, diagnosed as chondromalacia of the patella, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

II. Migraine Headaches

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

Under Diagnostic Code 8100, a noncompensable evaluation is assigned for migraines with less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran contends that his migraine headaches are worse than contemplated by his currently assigned disability rating and that a compensable rating is therefore warranted for that service-connected disability. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

A September 2010 VA general medical examination report includes a notation that the Veteran's claims file was not reviewed.  The examiner reported that the Veteran's medical history was significant for headaches.  The Veteran reported that his headaches occurred every day and that they would last all day.  He indicated that his headaches never resolved, but that the intensity would vary with time.  It was noted that he complained of photophobia, but not of phonophobia or osmophobia, with the headaches.  It was noted that the Veteran had scintillation spectra with headaches.  The Veteran indicated that when he would have a headache, he would take Indomethacin two to three times per week with a good effect, but that he would have an adverse drug effect of gastrointestinal distress.  The examiner indicated that the Veteran's headaches were consistent with migraine headaches and that the headaches first developed about sixty days after his neurosurgery for his acoustic neuroma and were consistent with postoperative migraine headaches.  

The examiner reported that the Veteran's head was normocephalic and atraumatic.  The examiner stated that there were no skin lesions or deformities.  The examiner indicated that there was scarring over the right lateral skull at the site of a craniotomy.  It was noted that there was a base screw for the Veteran's hearing aid, which he was not wearing at that time.  The examiner related that the Veteran's eyes were normal and that his pupils were equally round and reactive to light at 4 mm, bilaterally.  It was noted that his extraocular muscles were intact and that no vision problems were noted.  The examiner also reported that cranial nerves II through XII were intact.  As to a diagnosis, the examiner indicated that the Veteran had migraine headaches that were consistent with post-craniotomy headaches.  

A November 2015 VA headaches examination report states that the Veteran was treated for postoperative migraine headaches in 2010.  The examiner stated that his migraine headaches were treated with Gabapentin in combination with treatment for his trigeminal neuralgia.  It was noted that he was also treated with Imitrex which helped slightly and that he was continued on migraine prophylactic medication on that he was also taking Riboflavin.  The examiner indicated that the Veteran's headaches were reported to be controlled on medication.  

The examiner reported that the Veteran's treatment plan included taking medication for his migraine headaches.  The examiner indicated that the Veteran experienced headache pain that involved constant head pain; pulsating or throbbing head pain; and pain on both sides of his head.  The examiner that the Veteran experienced non-headache symptoms associated with his headaches (including symptoms associated with an aura prior to headaches pain), which included sensitivity to light and changes in vision (such as scotoma, flashes of light, and tunnel vision).  The examiner indicated that the duration of the typical head pain would be less than one day, and would occur in both sides of the head in the bifrontal region.  

The examiner reported that the Veteran had characteristic prostrating attacks of migraine/non-migraine pain, and that, on average, the he had prostrating attacks over the last several months with less frequent attacks.  The examiner maintained that the Veteran did not have very prostrating attacks of migraine/non-migraine pain productive of severe economic inadaptability.  

The diagnosis was migraine headaches, including migraine variants.  The examiner indicated that the Veteran's migraine headaches impacted his ability to work.  The examiner stated that the Veteran was not currently working and that he was retired from the military.  The examiner reported that the Veteran would be limited from working during migraine headache episodes if unsuccessfully treated until the attack would pass, but that otherwise, he had no functional limitations based on his service-connected or claimed condition of post-craniotomy migraine headaches.  

Recent VA treatment records show treatment for headaches on numerous occasions.  

Viewing the evidence, the Board finds that there is a reasonable basis for finding that the Veteran's migraine headaches warrant a least a 30 percent rating under Diagnostic Code 8100.  The examiner, pursuant to the November 2015 VA headaches examination report, indicated that the Veteran had characteristic prostrating attacks of migraine/non-migraine pain, and that, on average, the he had prostrating attacks over the last several months with less frequent attacks.  The Board notes that the examiner also related that the Veteran's migraine headaches involved constant head pain; pulsating or throbbing head pain; and pain on both sides of his head.  The examiner further stated that the Veteran experienced non-headache symptoms associated with his headaches (including symptoms associated with an aura prior to headaches pain), which included sensitivity to light and changes in vision (such as scotoma, flashes of light, and tunnel vision).  The Board observes that the examiner, pursuant to the November 2015 VA headaches examination report, specifically indicated that the Veteran had migraine headaches with prostrating attacks.  The Board notes that the examiner also reported that the Veteran would be limited from working during headache episodes, that the Veteran had constant headache pain, and that the prostrating attacks occurred over the last several months.  The Board cannot conclude that the Veteran's migraine headaches are not productive of characteristic prostrating attacks occurring on an average of once a month over the last several months, as required for a higher 30 percent rating.  

Pursuant to the September 2010 VA general medical examination report, the Veteran reported that his headaches occurred every day, that they would last all day, and that they never resolved.  It was noted, at that time, that the complained of photophobia, but not of phonophobia or osmophobia, with his headaches.  The Board observes that the Veteran's migraine headache symptoms at the September 2010 VA general medical examination are not inconsistent with his symptoms at the more recent November 2015 VA headaches examination.  

The Board observes that the evidence fails to indicate that the Veteran suffers from very frequent completely prostrating attacks productive of severe economic inadaptability, as required for a higher 50 percent rating under Diagnostic Code 8100.  There is simply no evidence that the Veteran's migraine headaches, alone, produce severe economic inadaptability.  

This is an initial rating case, on the granting of service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's migraine headaches have been more than 30 percent disabling.  Thus "staged ratings" greater than a 30 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, 12 Vet. App. at 119.




III. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The provisions of 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU.  He specifically maintains that his service-connected disabilities prevent him from obtaining a full-time job, or a part-time job, where he could be a reliable employee.  

The Board notes that the Veteran is service-connected for PTSD (rated 50 percent); postoperative of a right acoustic neuroma, with residual hearing loss (rated 10 percent); a scar associated with postoperative of a right acoustic neuroma with residual hearing loss (rated 30 percent); a painful scar associated with postoperative of a right acoustic neuroma with residual hearing loss (rated 20 percent); a low back disability (rated 10 percent from August 31, 2010, to February 2, 2011, and 50 percent since February 3, 2011); tinnitus (rated 10 percent); right hip osteoarthritis (rated 10 percent); left hip osteoarthritis (rated 10 percent); carpal tunnel syndrome of the right upper extremity (rated 10 percent); carpal tunnel syndrome of the left upper extremity (rated 10 percent); hypertension (rated 0 percent); actinic keratosis (rated ) percent); and for headaches (now rated 30 percent).  

Additionally, as discussed above, the Board has granted service connection for a right knee disability, diagnosed as chondromalacia of the patella (which is not yet rated).  The Veteran clearly meets the minimum schedular requirements to be considered for a TDIU throughout the period of the appeal.  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  The Veteran reports that he has not been employed at all since his discharge from the service in August 2010.  His DD Form 214 for his third period of active duty from October 2005 to August 2010, indicates that his military specialties were listed as a senior ground ordinance weapons chief for four years and ten months; as a small arms repairer/technician for fifteen years and four months; and as a motor transport operator for seven years.  The Board observes that there are multiple examination reports of record that include statements addressing the Veteran's employability.  Based upon the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities in combination with each other have rendered him unable to secure or follow a substantially gainful occupation 


ORDER

The appeal of the issues of entitlement to service connection for a right elbow disability; entitlement to service connection for bilateral toenail fungus; entitlement to an initial higher rating for a thoracolumbar spine disability for the period from August 31, 2010, to February 2, 2011, and higher than 20 percent thereafter; and entitlement to an initial rating higher than 10 percent for postoperative residuals of a right acoustic neuroma resection with residual hearing loss, is dismissed.  

Service connection for a right knee disability, diagnosed as chondromalacia of the patella, is granted.  

An initial higher rating of 30 percent is granted for migraine headaches since service connection became effective on August 31, 2010, subject to the laws and regulations governing the payment of monetary awards.  

A TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.  

REMAND

The remaining issue on appeal is entitlement to service connection for a genitourinary disorder, to include erectile dysfunction.  

The Veteran contends that he has a genitourinary disorder, to include erectile dysfunction that is related to service.  He specifically maintains that he has had an inability to have sexual intercourse since the onset of his trigeminal neuralgia during service and the pain and anxiety from that condition.  He reports that he has retained the ability to have erections, but that they are not sustained.  The Veteran essentially asserts that he has suffered from a genitourinary disorder, to include erectile dysfunction, since his period of service.  

The Veteran is competent to report having genitourinary problems, to include erectile dysfunction, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records for his first period of active duty from July 1980 to December 1980 are not of record.  

The Veteran's service treatment records for his periods of active duty from December 1990 to September 1991 and from October 2005 to August 2010, do not specifically show treatment for erectile dysfunction.  Such records do show treatment for a testicular hydrocele in September 2008.  

A September 2010 VA general medical examination report includes a notation that the Veteran's claims file was not reviewed.  As to diagnoses, the examiner indicated that the Veteran had rather vague complaints concerning erectile dysfunction and his history was not consistent with that condition, but rather with anxiety and depression.  

The Board observes that the examiner did not review the claims file and did not address whether the Veteran had any other genitourinary conditions, other than his claimed erectile dysfunction.  

An August 2016 VA male reproductive system examination reports includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that that he had suffered an inability to have sexual intercourse since the onset of his trigeminal neuralgia and the pain and anxiety from that condition.  He reported that he has retained the ability to have erections, but that they are not sustained.  

The examiner indicated that the Veteran did not have, and had never been diagnosed with, any conditions of the male reproductive system.  The examiner reported that there was no pathology or diagnoses of erectile dysfunction.  The examiner indicated that it was his medical opinion that the Veteran's condition of no pathology or diagnosis of erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by is period of service.  The examiner stated that there was no condition found and that there was no evidence of record to support any diagnosis or treatment for erectile dysfunction.  The examiner related that the Veteran's service treatment records were silent for complaints of, diagnoses of, work-ups for, or treatment for, erectile dysfunction.  It was noted that the Veteran was found to have complaints of erectile dysfunction, but he was never formally diagnosed with, or treated for, erectile dysfunction.  

The Board observes that the examiner solely addressed the Veteran's complaints as to erectile dysfunction, but did not indicate whether he had any other genitourinary diagnoses.  Additionally, the examiner did not address the reports by the Veteran of having genitourinary problems, to at least include erectile dysfunction, during service and since service.  See Davidson, 581 F.3d at 1313.  

In light of the above, the Board finds that the Veteran has not been afforded VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim for service connection for genitourinary disorder, to include erectile dysfunction.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for genitourinary disorders, to include erectile dysfunction, since July 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms regarding his claimed genitourinary disorder, to include erectile dysfunction.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed bilateral genitourinary disorder, to include erectile dysfunction.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current genitourinary disorders, to include erectile dysfunction.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed genitourinary disorders, to include erectile dysfunction, are etiologically related to or had their onset during his periods of service.  

The examiner must specifically acknowledge and discuss the reports by the Veteran of genitourinary disorders, to include erectile dysfunction, during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected postoperative residuals of a right acoustic neuroma, with residual hearing loss, and/or PTSD, or any other service-connected disabilities, caused or aggravated any currently diagnosed genitourinary disorders, to include erectile dysfunction.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed genitourinary disorders, to include erectile dysfunction, by the Veteran's service-connected postoperative residuals of a right acoustic neuroma, with residual hearing loss, and/or PTSD, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed genitourinary disorders, to include erectile dysfunction, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


